Employment Agreement


This Employment Agreement (the “Agreement”) is made and entered into effective
as of April 2, 2007 (the “Effective Date”), by and between G8Wave, Inc., a
Delaware corporation whose executive office is located at 126 Brookline Avenue,
2nd Floor, Boston, MA 02215 (the “Company”), and Habib Khoury (the “Executive”),
an individual residing at P.O. Box 428, Weston, MA 02493. The Company and the
Executive are hereinafter collectively referred to as the “Parties,” and
individually referred to as a “Party.”


Recitals


WHEREAS, the Company desires to hire the Executive as its President and Chief
Executive Officer, and the Executive desires to be employed by the Company in
such capacity, on the terms and subject to the conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows: 


Agreement


1. EMPLOYMENT.


1.1 Term. The Company hereby employs the Executive as the Company’s President
and Chief Executive Officer, and the Executive hereby accepts such employment by
the Company, for a period commencing on the date hereof and expiring on the
first to occur of (a) the termination of the Executive’s employment pursuant to
Section 4 hereof, and (b) February 28, 2010 (as such date may be extended in
accordance with this Agreement, the “Expiration Date”). The Executive’s
employment pursuant to this Agreement shall automatically renew for additional
one (1) year periods, unless either party notifies the other party in writing of
its desire not to renew the Executive’s employment under this Agreement at least
ninety (90) days prior to the then current Expiration Date. The period beginning
on the date hereof and ending on February 28, 2010 is hereinafter referred to as
the “Initial Term.” The period of time during which the Executive is employed by
the Company pursuant to this Agreement, is hereinafter referred to as the
“Term.” Furthermore, in connection with the Company’s proposed merger (the
“Merger”) with and into a wholly-owned subsidiary of a public shell company (the
“Parent”), the Executive will become the President and Chief Executive Officer
of the Parent.


1.2 Title. During the Term, the Executive shall have the title of President and
Chief Executive Officer of the Company.


1.3 Duties. During the Term, the Executive shall do and perform all lawful
services, acts or things necessary or advisable to manage and conduct the
business of the Company and which are normally associated with the position of
President and Chief Executive Officer for similar companies, consistent with the
bylaws of the Company and as required or directed by the Company’s Board of
Directors (the “Board”).
 
1.4 Policies and Practices. The Executive shall abide by the policies and
practices established by the Company and its Board; provided, however, that in
the event that this Agreement and the written policies and practices of the
Company contain conflicting provisions, this Agreement shall govern.


1.5 Publicity. The Company agrees to send out a press release announcing the
Executive’s employment by the Company and he shall have the opportunity to
review and comment upon such press release.


2. LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION.


2.1 Loyalty. During the Term, the Executive shall (a) devote the Executive’s
full business energies, interest, abilities and productive time (excluding
vacations and other leaves of absence taken in accordance with this Agreement
and the policies and procedures of the Company) to the business of the Company
and the proper and efficient performance of the Executive’s duties under this
Agreement, (b) use his efforts to promote the interests of the Company, and (c)
shall report directly to the Board. Except as otherwise expressly provided in
this Agreement, during the Term the Executive shall not engage in any other
businesses or pursuits whatsoever, or directly or indirectly render any services
of a business or commercial nature to any other person or entity, whether for
compensation or otherwise, without the prior written consent of the Board.
Nothing in this Agreement, however, will prevent the Executive from (i) serving
as a director to other companies with the prior written approval of the Board,
(ii) serving as a director or a member of networking or industry associations,
or (iii) engaging in any charitable, political or other not-for-profit activity,
provided that the activities described in clauses (i) through (iii) do not
materially interfere with the performance by the Executive of his duties under
this Agreement.


--------------------------------------------------------------------------------




2.2 Covenant not to Compete. The Executive acknowledges that he has established,
and will continue to establish, favorable relations with the customers, clients
and accounts of the Company, and will have access to trade secrets and other
proprietary information of the Company. Therefore, in consideration of such
relations and access and the entering into of this Agreement by the Company, and
to further protect such trade secrets and proprietary information, the Executive
agrees that at all times during his employment with the Company through the six
month anniversary of the date of termination or expiration of the Executive’s
employment, the Executive will not, directly or indirectly, without the express
written consent of the Board:


(A) own or have any interest in, or act as an officer, director, partner,
principal, employee, agent, representative, consultant or independent contractor
of, or in any way assist in, any business which is engaged, directly or
indirectly, in any business competitive with the Company in those markets and/or
product lines and within those jurisdictions in which the Company competes at
any time during the Term, or become associated with or render services to any
person, firm, corporation or other entity so engaged (“Competitive Businesses”);
provided, however, that the Executive may own without the express written
consent of the Company not more than two percent (2%) of the issued and
outstanding securities of any company or enterprise whose securities are listed
on a national securities exchange or actively traded in the over the counter
market;


(B) solicit clients, customers or accounts of the Company for, on behalf of, or
otherwise related to, any such Competitive Businesses or any products related
thereto; or
 
(C) solicit any person who is, or shall be, in the employ or service of the
Company to leave such employ or service for employment with the Executive or an
affiliate of the Executive.


Notwithstanding the foregoing, if any court of competent jurisdiction determines
that the covenant not to compete, or any part thereof, is unenforceable because
of the duration of such provision or the geographic area or scope covered
thereby, such court shall have the power to reduce the duration, area or scope
of such provision to the extent necessary to make the provision enforceable and,
in its reduced form, such provision shall then be enforceable and shall be
enforced. The Company shall pay and be solely responsible for any attorney’s
fees, expenses, costs and court or arbitration costs incurred by the Executive
in any matter or dispute between the Executive and the Company which pertains to
this Section 2.2 if the Executive prevails in the contest in whole or in part.


3. COMPENSATION OF THE EXECUTIVE.


3.1 Base Salary. During the Term, the Company shall pay the Executive a base
salary of $280,000 per year (said amount, together with any increases as may be
determined from time to time by the Board in its sole discretion, being
hereinafter referred to as the “Base Salary”), less payroll deductions and all
required withholdings payable in regular periodic payments in accordance with
Company policy. Such Base Salary shall be retroactive to March 1, 2007 and
prorated for any partial year of employment on the basis of a 365-day fiscal
year.


3.2 Annual Bonus Compensation. In addition to the annual Base Salary, the
Executive shall be eligible to receive an annual performance bonus (the “Annual
Bonus”) of up to 50% of the then current Base Salary (the “Target”). The amount
of the Annual Bonus shall be determined by the Board, in its sole discretion,
shall be based upon the Executive’s performance in meeting targets determined by
the Board, and shall be prorated for any partial year of employment on the basis
of a 365-day fiscal year. The Target may not be decreased during the Term. The
Executive’s bonus shall be payable on or before February 1 of each year
following the year in which it is earned, beginning in February 2008. The amount
and criteria for the Annual Bonus shall be determined in writing between the
Parties. If the Parties do not reach an agreed upon criteria for the Executive’s
Annual Bonus, then the Executive shall be guaranteed fifty percent (50%) of the
Target for the year in which the Annual Bonus is actually earned. The Company
may require stockholder approval of any performance based compensation payable
to the Executive under this Agreement to the extent necessary or advisable under
applicable law or the rules of any exchange or market on which the Company’s
shares are then listed.


--------------------------------------------------------------------------------





3.3 Increases in Compensation. Except as otherwise provided herein, increases to
the Executive’s Base Salary and Annual Bonus will be subject to the sole
discretion of the Board or the Compensation Committee thereof, if so created by
the Board.


3.4 Employment Taxes. All of the Executive’s compensation shall be subject to
customary withholding taxes and any other employment or other taxes that are
required to be collected or withheld by the Company under applicable law.


3.5 Benefits. The Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be entitled to participate in any and
all employee benefits plans, medical insurance plans, life insurance plans,
disability insurance plans, retirement plans, 401(k), vacation plans, health
insurance plans and any other benefit plans or arrangements which the Company
may from time to time to have in effect for a senior executive. The Company
further agrees that Executive shall be entitled to twenty (20) days of vacation
per calendar year. To the extent accrued vacation time is unused in any given
year, it may be carried over in accordance with the policies of the Company then
in effect; provided, that the Executive shall not be entitled to carry over any
unused vacation for a period exceeding two (2) years (i.e., forty (40) days).


3.6 Expense Reimbursement. The Company shall reimburse the Executive for any and
all reasonable business expenses incurred by the Executive in the performance of
his duties hereunder, including, without limitation, those incurred in
connection with business related travel (coach for flights less than 3 hours,
business class for flights 3 hours or more), telecommunications and
entertainment, including expenses incurred by the Executive to become or as a
member of networking or industry associations, so long as such expenses have
been incurred for and promote the business of the Company. Notwithstanding the
above, the Company shall not pay or reimburse the Executive for the costs of any
membership fees or dues for private clubs, civic organizations, and similar
organizations or entities, unless such organizations and the fees and costs
associated therewith have first been approved in writing by the Board, in its
sole discretion. As a condition to reimbursement under this Section 3.6, the
Executive shall furnish to the Company adequate records and other documentary
evidence required by federal and state statutes and regulations for the
substantiation of each expenditure. The Executive acknowledges and agrees that
failure to furnish the required documentation may result in the Company denying
all or part of the expense for which reimbursement is sought.


3.7 Restricted Stock Unit Grant. In connection with the Company’s proposed
Merger with and into the Parent, the Parent intends to adopt an employee
incentive plan (the “Plan”) that will permit the Parent to grant restricted
stock units (the “RSUs”) to Executive covering shares of the Parent’s Common
Stock (the “Common Stock”). Each RSU, once vested, shall entitle the Executive
to one (1) share of Common Stock. Promptly following the consummation of the
Merger and the registration of the Common Stock issuable under the Plan with the
Securities and Exchange Commission and any applicable state securities
regulatory agencies (to the extent required for the Common Stock or RSUs to be
issuable under the Plan) the Parent shall grant to the Executive under the Plan
RSUs covering that number of shares of Parent Common Stock equal to the sum of
(i) 300,000 shares (the “Initial Grant”), plus (ii) six percent (6%) of the
outstanding shares of the Parent immediately following the Merger (the
“Additional Grant”). The Initial Grant will vest immediately following the
Closing of the Merger. Furthermore, 25% of the Additional Grant shall be fully
vested on the 5th month anniversary of the Effective Date. The balance of the
Additional Grant will vest monthly in equal installments beginning on the sixth
month anniversary of the Effective Date through the Initial Term. All shares of
Common Stock underlying the RSUs shall be issued promptly after the RSUs have
vested. The RSUs will be subject to the terms and conditions of the Plan. To the
extent the Plan is inconsistent with the terms and conditions of this Agreement,
the terms and conditions of this Agreement shall control. Executive’s right to
receive new equity incentives in the future will be determined and approved by
the Board or the Company’s Compensation Committee, in its sole discretion, in
connection with ongoing executive compensation reviews. Notwithstanding anything
to the contrary contained in this Section 3.7 or elsewhere in this Agreement,
(1) the Company and the Executive each hereby acknowledge and agree that the
terms and conditions for the Plan and the RSUs may differ from those set forth
above in order for the Plan or the RSUs to qualify for certain beneficial tax or
accounting treatment for the Company or the Executive, and the Parties hereby
consent to such changes to the extent necessary to achieve such tax or
accounting treatment, (2) in the event that the Merger is not consummated by the
sixth month anniversary of this Agreement, the Parties shall work together in
good faith to provide the Executive with an equity grant (e.g., options,
restricted stock, vesting schedule, etc.) that provides the Executive with
substantially the same benefits intended to be provided to the Executive under
this Section 3.7, and (3) nothing in this Section 3.7 or elsewhere in this
Agreement shall require the Company to issue RSUs or Common Stock in violation
of applicable law or the rules or regulations of any exchange, market, or
self-regulating body.


--------------------------------------------------------------------------------




3.8 Change of Control. For purposes of this agreement, “Change of Control” shall
mean, (i) a sale, lease of other disposition of all or substantially all of the
assets of the Company (which shall mean the business assets responsible for 85%
or more of the revenues of the Company), or (ii) any consolidation or merger of
the Company or a subsidiary of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, in which, and as
a result of which, the stockholders of the Company immediately prior to such
consolidation, merger or reorganization, own less than a majority of the
Company’s voting power immediately after such consolidation, merger or
reorganization, or any transaction or series of related transactions in which in
which, and as a result of which, the stockholders of the Company immediately
prior to such transaction or series of related transactions own less than a
majority of the Company’s voting power after such transaction or series of
related transactions. In the event of Change of Control during the Term, the
Executive shall be entitled to (1) 100% vesting acceleration of all the
Executive’s RSUs and, subject to the last sentence of Section 3.7, prompt
issuance of the Common Stock underlying such RSUs, and (2) a severance payment
equal to 12 months of the Base Salary and the Annual Bonus at the Target amount;
provided, that if the person or entity that acquires the Company or its assets
as part of the Change of Control requests that the Executive continue as an
employee of the Company (or its successor) on substantially the terms set forth
herein, the Company’s obligation to pay the severance payment set forth in
clause (2) above shall be conditioned on the Executive agreeing to continue such
employment for a period of ninety 90 days from the date of the Change of
Control, or such lesser period of time as the Person or Group shall request.


4. TERMINATION.


4.1 Termination of Employment and Compensation Upon Termination.


4.1.1 Death or Disability. The Executive’s employment with the Company shall
terminate effective upon the date of the Executive’s death or “Complete
Disability” (as defined in Section 4.2.1). If the Executive’s employment shall
be terminated by death or Complete Disability, the Company shall pay to the
Executive or the Executive’s estate (i) the Executive’s accrued Base Salary,
(ii) the Executive’s accrued and unused vacation benefits, (iii) any of the
Executive’s incentive compensation, including his Annual Bonus, earned through
the date of termination, in each case, subject to required deductions and
withholdings and payable within fifteen (15) days of the date of termination,
(iv) in the event of death, 100% vesting acceleration of the Executive’s RSUs
and, subject to the last sentence of Section 3.7, prompt issuance of the Common
Stock underlying such RSUs, and (v) in the event of disability, six (6) months’
vesting acceleration of the Executive’s RSUs and, subject to the last sentence
of Section 3.7, prompt issuance of the Common Stock underlying such RSUs,
continuation for 6 months of the Base Salary and benefits, including health
insurance, life insurance, and pension benefits in effect at the time of
termination, and (vi) the Executive shall have the opportunity to review and
comment upon any press release announcing his departure from the Company, and
the Company shall thereafter have not further obligations to the Executive (or
his estate).


4.1.2 Termination for Cause. The Company may terminate the Executive’s
employment under this Agreement for “Cause” (as defined in Section 4.2.2) by
delivery of written notice to the Executive specifying the Cause or Causes
relied upon for such termination. If the Executive’s employment shall be
terminated by the Company for Cause, the Company shall, subject to the last
sentence of Section 3.7, promptly issue the Common Stock underlying the
Executive’s RSUs that have vested through the date of termination, pay the
Executive’s accrued Base Salary and accrued and unused vacation benefits earned
through the date of termination at the rate in effect at the time of the notice
of termination to Executive, in each case, subject to required deductions and
withholdings, and the Company shall thereafter have no further obligations to
the Executive.


--------------------------------------------------------------------------------


 
4.1.3 Termination Without Good Reason. The Executive may terminate his
employment with the Company without Good Reason upon twenty (20) business days’
written notice to the Company. If the Executive’s employment shall be terminated
by the Executive without Good Reason, the Company shall, subject to the last
sentence of Section 3.7, promptly issue all of shares of Common Stock underlying
the Executive’s RSUs that have vested through the date of termination and pay
the Executive (i) the accrued Base Salary, (ii) the Executive’s accrued and
unused vacation benefits, and (iii) any of the Executive’s incentive
compensation, including his Annual Bonus, earned through the date of
termination, in each case, subject to required deductions and withholdings, and
payable within fifteen (15) days of the date of termination, and (iv) the
Executive shall have the opportunity to review and comment upon any press
release announcing his departure from the Company and the Company shall
thereafter have no further obligation to the Executive.


4.1.4 Termination Without Cause or for Good Reason. The Company may terminate
the Executive’s employment under this Agreement without Cause upon written
notice of such termination to the Executive. In addition, the Executive may
terminate his employment with the Company for Good Reason (as defined in Section
4.2.3) upon ten (10) days written notice to the Company specifying the Reason or
Reasons relied upon for such termination. If the Executive’s employment is
terminated (a) by the Company for any reason other than Cause, Death or
Disability, or (b) by the Executive for Good Reason, then the Executive shall be
entitled to the following; (i) the Executive’s Base Salary and accrued and
unused vacation earned through the date of termination, subject to standard
deductions and withholdings; (ii) continuation of the Executive’s annual Base
Salary, health insurance, life insurance, and pension benefits and vacation
accruals in effect at the time of termination for a period of six (6) months
after the date of termination, subject to standard deductions and withholdings
and paid according to the Company’s standard payroll schedule (in the event that
entitlement to the health and welfare benefits is not allowed by law, the
Executive shall be entitled to the cash equivalent of the benefit); (iii) a pro
rata percentage of the Executive’s Annual Bonus at the Target amount payable by
the Company within fifteen (15) days of the date of termination; (iv) six month
vesting acceleration and, subject to the last sentence of Section 3.7, prompt
issuance of the Executive’s RSUs vested through the date of termination; and (v)
the Executive shall have the opportunity to review and comment upon any press
release announcing his departure from the Company and the Company shall
thereafter have no further obligation to the Executive.
 
4.2 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:


4.2.1 Complete Disability. “Complete Disability” shall mean the inability of the
Executive to perform the Executive’s duties under this Agreement because the
Executive has become permanently disabled within the meaning of any policy of
disability income insurance covering executives of the Company then in force. In
the event the Company has no policy of disability income insurance covering
executives of the Company in force when the Executive becomes disabled, the term
“Complete Disability” shall mean the inability of the Executive to perform the
Executive’s duties under this Agreement by reason of any incapacity, physical or
mental, for a period of at least one hundred twenty (120) days during a twelve
(12) month period.


4.2.2 For Cause.“Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events: (i) any
material breach of this Agreement by the Executive which is not cured by the
Executive within 30 days after the receipt of notice from the Board of such
breach, which notice shall state in reasonable detail the facts and
circumstances claimed to be a breach and of the intent of the Company to
terminate the Executive’s employment upon the failure of the Executive to cure
such breach; (ii) the conviction of, or pleading of nolo contendre by, the
Executive of any felony; (iii) the material violation by the Executive of any
statutory or fiduciary duty to the Company; (iv) any willful misconduct of the
Executive which has a materially injurious effect on the business of the
Company; or (v) the willful and gross dishonesty of the Executive which has a
materially injurious effect on the business of the Company. For purposes of this
Agreement, no act or failure to act, on the part of the Executive, shall be
considered “willful” if it is done, or omitted to be done, by the Executive in
good faith or with reasonable belief that his action or omission was in the best
interest of the Company.


4.2.3 For Good Reason. “Good Reason” for the Executive to terminate his
employment hereunder shall mean any of the following events, (i) any material
breach of this Agreement by the Company that is not cured by the Company within
30 days after the receipt of written notice from the Executive of such breach,
which notice shall state in reasonable detail the facts and circumstances
claimed to be a breach and of the intent of the Executive to terminate the
Executive’s employment upon the failure of the Company to cure such breach; (ii)
without Executive’s written consent, a decrease in the then-current Base Salary
or maximum rate of the Target, pursuant to Section 3.2 hereof; (iii) without
Executive’s written consent, requiring Executive to regularly report to work at
a facility outside of a thirty (30) mile radius from Executive’s current
personal residence; or (iv) without Executive’s written consent, a reduction or
diminution in Executive’s title or position or responsibilities as Chief
Executive Officer.


--------------------------------------------------------------------------------




4.3 Survival. Upon the expiration of the Term or, if earlier, in the event that
Executive’s employment is terminated, this Agreement shall terminate and no
longer have any further force or effect, except that the following provisions
shall survive: Sections 2.2, 4.3, 5, and 7 through 16. In addition, the
termination or expiration of this Agreement shall not affect the rights of any
Party that accrued prior to such termination or expiration, including, but not
limited to, any rights to acceleration of RSUs or other equity compensation and
any payment obligations, as provided herein.


5. CONFIDENTIAL AND PROPRIETARY INFORMATION


5.1 Confidentiality. The Executive recognizes that Executive’s employment with
the Company will involve contact with information of substantial value to the
Company, which is not generally known in the trade, and which gives the Company
an advantage over its competitors who do not know or use it, including but not
limited to, techniques, designs, drawings, processes, inventions know how,
strategies, marketing, and/or advertising plans or arrangements, developments,
equipment, prototypes, sales, supplier, service provider, vendor, distributor
and customer information, and business and financial information relating to the
business, products, services, practices and techniques of the Company
(hereinafter referred to as “Confidential and Proprietary Information”). The
Executive will at all times regard and preserve as confidential such
Confidential and Proprietary Information obtained by the Executive from whatever
source and will not, either during Executive’s employment with the Company or
thereafter, publish or disclose any part of such Confidential and Proprietary
Information in any manner at any time, or use the same except on behalf of the
Company, without the prior written consent of the Board. Executive understands,
in addition, that the Company has received and in the future will receive from
third parties confidential or proprietary information
(“Third Party Information”) subject to a duty of the Company to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Term and thereafter, Executive will hold Third Party
Information as confidential and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with Executive’s work for the Company,
Third Party Information unless expressly authorized by the Board in writing.
When Executive leaves the employ of the Company, Executive will deliver to the
Company any and all drawings, notes, memoranda, specifications, devices,
formulas, and documents, together with all copies thereof, and any other
material containing or disclosing any Third Party Information or Confidential
and Proprietary Information of the Company.


5.2 Specific Performance. Recognizing that irreparable damage will result to the
Company in the event of the breach or threatened breach of any of covenants and
assurances by the Executive contained in Sections 2.2 or this Section 5.2, and
that the Company’s remedies at law for any such breach or threatened breach may
be inadequate, the Company and its successors and assigns, in addition to such
other remedies which may be available to them, shall, upon making a sufficient
showing under applicable law, be entitled to an injunction to be issued by any
court of competent jurisdiction ordering compliance with this Agreement or
enjoining and restraining the Executive, and each and every person, firm or
company acting in concert or participation with him, from the continuation of
such breach.


6. INDEMNIFICATION


Prior to the closing of the Merger, the Company shall enter into a reasonable
and customary indemnification agreement with the Executive, which agreement, to
the fullest extent permitted by the Company’s charter documents and applicable
law, shall require the Company to defend and indemnify Executive and hold
Executive harmless against any liability that Executive incurs within the scope
of his employment with Company. Such indemnification agreement shall be on
substantially similar terms as those entered into by the Company with its board
of directors. In addition, the Company shall maintain sufficient Directors and
Officers liability insurance covering its directors and officers consistent with
prevailing commercial practices of similarly situated companies.


--------------------------------------------------------------------------------




7. ASSIGNMENT AND BINDING EFFECT. 


This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, administrators
and legal representatives. Because of the unique and personal nature of the
Executive’s duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by the Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives. In connection with the Company’s
proposed Merger with and into the Parent, the Company’s obligations under this
Agreement will be assumed by the Parent, and all references to the Company
hereunder shall be deemed to be references to the Parent.


8. NOTICES. 


All notices or demands of any kind required or permitted to be given by the
Company or the Executive under this Agreement shall be given in writing and
shall be personally delivered (and receipted for), faxed (with written evidence
of successful transmission) during normal business hours, or mailed by certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to the Company: G8wave, Inc. 126 Brookline Ave, Boston, MA 02216, fax number
(617) 859-8328, with a copy to Eisner & Frank, 9601 Wilshire Boulevard, Suite
700, Beverly Hills, CA 90210, Attention Keith Sutton, Esq.


If to the Executive: Habib Khoury, P.O. Box 428, Weston, MA 02493, fax number
(781) 899-2727.


Either Party may change its address for notices by giving notice to the other
Party in the manner specified in this section.


9. CHOICE OF LAW


This Agreement and all amendments hereto shall be governed by and construed in
accordance with the laws of the State of Massachusetts, without reference to
conflict of law rules thereof.


10. AMENDMENT.


This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Company.


11. WAIVER.


No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.


12. SEVERABILITY.


The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal.


13. REPRESENTATIONS AND WARRANTIES.


The Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any other person or entity.


14. COUNTERPARTS.


This Agreement may be executed in two counterparts and by facsimile or
electronic signature, each of which shall be deemed an original, all of which
together shall constitute one and the same instrument.


--------------------------------------------------------------------------------




15. ARBITRATION


With the exception of any dispute, controversy or claim (each, a “Dispute”) with
respect to which the Company is entitled to equitable relief (including specific
performance or injunctive relief) pursuant to this Agreement, Disputes arising
out of or relating to this Agreement or the performance, breach or termination
thereof shall be submitted to the American Arbitration Association (“AAA”) in
Boston, Massachusetts, for binding arbitration in accordance with the National
Rules Regarding Employment Disputes of AAA then in effect (“Arbitration Rules”).
Any Dispute shall be decided by one (1) arbitrator mutually agreeable to the
Company and the Executive. If the Company and the Executive cannot agree on one
(1) arbitrator, AAA shall appoint an arbitrator to resolve the Dispute. The
parties acknowledge and agree that any arbitration pursuant to this Section 15
shall be conducted in Boston, Massachusetts in accordance with the Arbitration
Rules and federal and state rules of evidence and civil procedure shall not
apply. The decision of the arbitrator as to the validity and amount of any claim
shall be binding and conclusive upon the Parties. Such decision shall be written
and shall be supported by written findings of fact and conclusions, which shall
set forth the award, judgment, decree or order awarded by the arbitrator.
Judgment upon any award rendered by the arbitrator may be entered in any court
having jurisdiction. The non-prevailing party to an arbitration shall pay its
own costs and expenses, the fees and costs of the arbitrator, the administrative
costs of the arbitration, and the expenses, including reasonable attorneys’ fees
and costs, incurred by the other Party to the arbitration.


16. Developments. The Executive hereby assigns to the Company his entire right,
title and interest in all know-how, inventions, designs, discoveries and
improvements, customer lists, trade secrets and ideas, writings and
copyrightable and other material, which may be conceived by the Executive or
developed or acquired by him during the Term and which is reasonably related to
the business in which the Company is then engaged or planning to engage
(“Developments”). The Executive agrees to promptly and fully disclose in writing
to the Company all such Developments. The Executive will, upon the Company's
request, execute, acknowledge and deliver to the Company all instruments and do
all other acts which are necessary or desirable to entitle the Company to all
rights in and to the foregoing and enable the Company to file and prosecute
applications for, and to acquire, maintain and enforce all letters, trademark
registrations or copyrights with respect to and otherwise protect the foregoing
in all countries.


17. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties related to the subject matter hereof, and
supersedes all prior or contemporaneous agreements or understandings between the
Parties related to the subject matter hereof, whether oral or written.


[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------




In Witness Whereof, the Parties have executed this Agreement as of the date
first above written.


G8wave, Inc.
 
Executive:
         
By:
/s/ Les Bider
 
By:
/s/ Habib Khoury
Name:
Les Bider
   
Habib Khoury
Its:
Director
     

 

--------------------------------------------------------------------------------


 